Citation Nr: 0917904	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-19 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1985 to 
January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in 
Indianapolis, Indiana granted service connection for major 
depression and awarded a compensable evaluation of 
10 percent, effective from November 2004, for this disorder.  

During the current appeal, and specifically by a March 2006 
rating action, the Indianapolis RO granted an increased 
evaluation of 30 percent, effective from November 2004, for 
this disability.  

Due to the location of the Veteran's current residence, the 
jurisdiction of her appeal remains with the RO in Atlanta, 
Georgia.  


FINDING OF FACT

Throughout the appeal period, the Veteran's symptoms have 
been manifested by complaints of depressed mood, lack of 
motivation and preference for isolation.  Clinically 
observable symptoms include logical thought and normal speech 
patterns.  Difficulty in understanding complex commands, 
impairment of short and long term memory, impaired judgment 
and impaired abstract thinking have not been shown.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for major depression have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.1, 4.7, 4.130, Diagnostic Code (DC) 9434 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3. 

The Board notes that the Veteran's increased rating claim is 
an appeal from an initial assignment of a disability rating.  
As such, the claims require consideration of the entire time 
period involved.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Furthermore, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings is permissible.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Mood disorders such as the Veteran's depression are evaluated 
under the general rating formula for mental disorders.  See 
38 C.F.R. § 4.130, DC 9434.  In this case, the Veteran is 
currently assigned a 30 percent for her major depression.  In 
order to be entitled to the next-higher 50 percent rating, 
the evidence must show occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as:

*	flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

In this case, the Board concludes that a rating in excess of 
30 percent is not warranted.  Here, the Veteran's affect was 
observed to be "constricted" or "blunted" at her September 
2004 evaluation as well as at her VA examination in February 
2005 but was not remarkable on other occasions.  
Additionally, her speech patterns have been regularly 
observed as normal in both cadence and volume, and no 
psychomotor agitation or retardation has been shown.  

Moreover, she has not shown substantial impairment in memory, 
judgment or abstract thinking.  For example, in February 
2003, her insight and judgment were observed to be fair and, 
at a December 2003 evaluation, she was observed to be 
completely oriented, although she did exhibit some problems 
with retrieval of information.  

Next, at her VA examination in February 2005, she was again 
observed to be fully oriented.  The VA examiner also noted 
that her thought process was logical and sequential, her 
memory was substantially normal, and her judgment was fair.  
Furthermore, at a second VA examination in May 2005, she 
displayed intact recent and remote memory, and the VA 
examiner again observed her judgment and insight to be fair.  

The Veteran had often complained of being depressed and that 
she prefers to isolate herself.  However, the clinical 
evidence does not indicate that she is unable to maintain 
relationships.  In September 2003, she indicated her desire 
to move to Georgia to become a home assessor and living near 
her two sons, and ultimately did move to Georgia during the 
course of this appeal.  Moreover, while her February 2005 VA 
examination indicated that she left her employment in 1998, 
this was due to a shoulder injury rather than her depression.

As an additional matter, the Veteran's representative has 
argued that her most recent VA examination in May 2005 is too 
old to be truly representative of her current condition.  
However, the record contains VA treatment records through 
2007 that give a more recent picture of her symptomatology, 
and the Veteran has not asserted that her condition had 
worsened since that examination.  To the contrary, at medical 
evaluations in November 2006 and September 2007, she denied 
any symptoms of depression, feelings of hopelessness, mood 
swings, or loss of interest or pleasure in all, or most all, 
activities.  

Therefore, when viewing the Veteran's symptoms in the context 
of the criteria for a 50 percent disability rating, the Board 
concludes that her symptomatology more closely approximates a 
30 percent rating.  Although she contends that she has 
depression, low mood and hopelessness, these symptoms alone 
would not warrant a 50 percent disability rating.  As 
discussed herein, abnormal speech, difficulty in 
understanding complex commands, and impairment of short and 
long term memory, judgment, or abstract thinking have not 
been shown.  

In concluding that an initial rating in excess of 30 percent 
is not warranted, the Board has also considered the Global 
Assessment of Functioning (GAF) scores assigned throughout 
the course of the claim.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).

Here, throughout the course of the appeal, the Veteran's GAF 
scores have continuously been 60.  A GAF of 51-60 reflects 
"moderate" symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or "moderate" difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  By comparison, 
scores ranging from 61-70 reflect some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Thus, a GAF score of 60 represents symptoms that are in 
between mild and moderate.  Given the Veteran's 
symptomatology, the Board finds that a GAF of 60 is fairly 
representative of her functioning.  However, the Board 
concludes that the symptoms associated with a GAF of 60 more 
closely approximate a 30 percent rating rather than a 50 
percent rating.  

The Board has also considered the Veteran's statements.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  See Layno, 6 Vet. App. at 470.  
However, depression is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).

The Board acknowledges the Veteran's belief that her symptoms 
are of such severity as to warrant higher ratings for her 
disability.  However, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which depression is evaluated, more probative than 
assessments by the Veteran of the severity of her disability.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds that the evidence does not 
show that the Veteran's depression has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.
 
Here, in November 2007, the RO granted a total disability 
rating based on individual unemployability (TDIU), effective 
November 8, 2004.  Prior to that time, the Veteran had been 
unemployed since 1998.  However, as noted above, her 
unemployment was attributable to a shoulder injury, rather 
than her depression.  

Additionally, the May 2005 VA examination noted that she has 
not been hospitalized for psychiatric reasons.  Therefore, 
the Board finds that referral for an extraschedular 
evaluation for her depression under the provisions of 38 
C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  In sum, after a careful review of the evidence of 
record, the Board finds that the benefit of the doubt rule is 
not applicable and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
Thus, the Board must first determine whether the error has 
actually resulted in prejudice to the Veteran.  In general, 
the burden of showing that an error is harmful normally falls 
upon the party attacking the agency's determination.  
However, given the non-adversarial nature of VA 
adjudications, the Veteran still retains the benefit of any 
reasonable doubt.  See Shinseki v. Sanders, 556 U.S. ___ 
(2009).  

The Veteran's depression claim arises from her disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that, once service connection 
is granted the claim is substantiated, additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and she was afforded VA 
examinations in both February and May 2005.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 



ORDER

An initial rating in excess of 30 percent for major 
depression is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


